  Filing # Case 6:21-cv-00114-ACC-GJK    Document 1-1 Filed 01/15/21 Page 1 of 6 PageID 6
                     E-Filed 11/10/2020 09:30:58 AM


                        IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                                 IN AND FOR VOLUSIA COUNTY,FLORIDA


           PATRICIA GRACE FAY AND                                CASE NO:
           CAROLINA CHICAS,                                      DIVISION:

                          Plaintiffs,

           VS.


           CHARTER COMMUNICATIONS,INC.,a
           Foreign for Profit Corporation,

                          Defendant.
                                                          /

                         ORIGINAL COMPLAINT AND DEMAND FOR JURY TRIAL

                  COME NOW,the Plaintiff, PATRICIA GRACE FAY (hereinafter referred to as "FAY")

           and the Plaintiff, CAROLINA CHICAS (hereinafter referred to as "CHICAS"), by and through

           undersigned counsel, and hereby sue the Defendant, CHARTER COMMUNICATIONS, INC.

          (hereinafter referred to as"CHARTER COMMUNICATIONS")for damages for negligence, and

           in further support thereof would show until this Honorable Court as follows:

                                           JURISDICTION AND VENUE

                  I.      This is an action for damages in excess of Thirty Thousand and One Dollars

          ($30,001.00), exclusive of attorney's fees and costs, and prejudgment interest.

                  2.      At all times material hereto, Plaintiff, FAY, was suijuris and a resident of Volusia

           County, Florida.

                  3.      At all times material hereto, Plaintiff, CHICAS, was sui juris and a resident of

           Volusia County, Florida.

                  4.      At all times material hereto, Defendant, CHARTER COMMUNICATIONS, was

           and is a foreign corporation licensed to do business in the State of Florida.

                                                       Page 1 of6



2020 31465 0101
Case 6:21-cv-00114-ACC-GJK Document 1-1 Filed 01/15/21 Page 2 of 6 PageID 7



       5.     At all times material hereto, Robert Asselin was an agent, servant, and employee of

the defendant, CHARTER COMMUNICATIONS,acting within the scope of his employment.

       6.     At all times material hereto, Defendant, CHARTER COMMUNICATIONS, was

the owner ofthe vehicle that Robert Asselin was operating.

       7.     At all times material hereto, Defendant, CHARTER COMMUNICATIONS, was

responsible for the conduct of its employees, while acting within the scope oftheir employment.

       8.     Pursuant to §47.011, Florida Statues, venue is properly vested within Volusia

County, Florida, where the cause of action accrued and where Defendant, CHARTER

COMMUNICATIONS,has offices for the conduct of its customary business.

                    GENERAL FACTS COMMON TO ALL COUNTS

       9.     At all times material hereto, Defendant, CHARTER COMMUNICATIONS'

employee, Robert Asselin, was operating a vehicle in his capacity as an employee of Defendant,

CHARTER COMMNICATIONS.

       10.    On December 18, 2017 at approximately 12:27 pm, Defendant, CHARTER

COMMUNICATIONS'employee,Robert Asselin, maintained,controlled,and otherwise operated

a company owned pick-up truck which was traveling southbound in the center lane ofNova Road,

near the intersection of Forest Court in Ormond Beach, Volusia County, Florida.

       11.    On or about December 18,2017,Plaintiff, FAY,operated a motor vehicle traveling

northbound in the left lane of Nova Road near the intersection of Forest Road, in Ormond Beach,

Volusia County, Florida.

       12.    On or about December 18, 2017, Plaintiff, CHICAS, was a properly restrained

passenger in the vehicle operated by Plaintiff, FAY.




                                          Page 2 of6
Case 6:21-cv-00114-ACC-GJK Document 1-1 Filed 01/15/21 Page 3 of 6 PageID 8



         13.    On or about December 18, 2017, Defendant CHARTER COMMUNICATIONS'

employee, Robert Asselin lost control ofthe vehicle he was operating, struck the right hand curb,

proceeded across all southbound lanes of traffic and center lanes, and drove into oncoming traffic

in the northbound lanes of Nova Road.

         14.    Plaintiff, FAY, after noticing the vehicle operated by Defendant, CHARTER

COMMUNICATIONS' employee, Robert Asselin, coming toward her vehicle, brought her

vehicle to a complete stop in an attempt to avoid a collision.

         15.    Defendant, CHARTER COMMUNICATIONS' employee, Robert Asselin

continued on his path and caused a head on collision with Plaintiff, FAY's vehicle.

         16.    At the said time and place more specifically described above, Defendant,

CHARTER COMMUNICATIONS' employee, Robert Asselin, negligently operated his vehicle

in such that it caused injuries to Plaintiff, FAY and Plaintiff, CHICAS,as elaborated upon further

below.

                                  COUNT I — NEGLIGENCE

         This is an action for damages for negligence brought by Plaintiff, FAY,against Defendant,

CHARTER COMMUNICATIONS,pled in the alternative to any conflicting or duplicative relief

sought elsewhere, and in support thereof the Plaintiff whereby realleges and reincorporate

Paragraphs 1 through 16 above as if fully set forth herein, and further alleges as follows:

         17.    On or about December 18, 2017, Defendant, CHARTER COMMUNICATIONS'

employee, Robert Asselin, acting within the scope of his employment with Charter

Communications, owed a duty to use reasonable care in the operation of his motor vehicle and

breached that duty by negligently coming into contact with the motor vehicle owned and operated

by Plaintiff, FAY.


                                            Page 3 of6
Case 6:21-cv-00114-ACC-GJK Document 1-1 Filed 01/15/21 Page 4 of 6 PageID 9



        18.     At the aforesaid time and place, Defendant, CHARTER COMMUNICATIONS'

employee, Robert Asselin, owed a duty of care to Plaintiff, FAY,to use reasonable caution and

care in properly maintaining, operating, and/or entrusting the motor vehicle in question.

        19.    That as a direct and proximate result of the negligence of Defendant, CHARTER

COMMUNICATIONS'employee, Robert Asselin, Plaintiff, FAY,has suffered physical pain and

suffering in the past and indefinitely into the future, has lost the capacity for the enjoyment of life

in the past and indefinitely into the future, has incurred medical and hospital bills for her care and

treatment in the past and into the indefinite future, all in an amount exceeding Thirty Thousand

and One Dollars($30,001.00). The losses are either permanent or continuing and the Plaintiff will

continue to suffer the losses into the indefinite future.

        WHEREFORE, Plaintiff, FAY, by and through undersigned counsel, respectfully prays

unto this Honorable Court for damages for negligence against Defendant, CHARTER

COMMUNICATIONS,INC. together with any further such relief as this Honorable Court may

deem just and proper under the circumstances.

                                   COUNT II- NEGLIGENCE

       This is an action for damages for negligence brought by Plaintiff, CHICAS, against

Defendant, CHARTER COMMUNICATIONS, pled in the alternative to any conflicting or

duplicative relief sought elsewhere, and in support thereof the Plaintiffs whereby reallege and

reincorporate Paragraphs 1 through 16 above as if fully set forth herein, and further alleges as

follows:

       20.     On or about December 18, 2017, Defendant, CHARTER COMMUNICATIONS'

employee, Robert Asselin, acting within the scope of his employment with Charter

Communications, had a duty to use reasonable care in the operation of his motor vehicle and



                                             Page 4 of6
Case 6:21-cv-00114-ACC-GJK Document 1-1 Filed 01/15/21 Page 5 of 6 PageID 10



breached that duty by negligently coming into contact with the motor vehicle in which Plaintiff,

CHICAS, was a properly restrained passenger.

       21.     At the aforesaid time and place, Defendant, CHARTER COMMUNICATIONS'

employee, Robert Asselin, owed a duty of care to Plaintiff, CHICAS, to use reasonable caution

and care in properly maintaining, operating, and/or entrusting the motor vehicle in question.

       22.     That as a direct and proximate result of the negligence of CHARTER

COMMUNICATIONS' employee, Robert Asselin, Plaintiff, CHICAS,has suffered physical pain

and suffering in the past and indefinitely into the future, has lost the capacity for the enjoyment of

life in the past and indefinitely into the future, has incurred medical and hospital bills for her care

and treatment in the past and into the indefinite future, all in an amount exceeding Thirty Thousand

and One Dollars($30,001.00). The losses are either permanent or continuing and the Plaintiff will

continue to suffer the losses into the indefinite future.

        WHEREFORE, CHICAS, by and through undersigned counsel, respectfully prays unto

this Honorable Court for damages for negligence against Defendant, CHARTER

COMMUNICATIONS,INC., together with any further such relief as this Honorable Court may

deem just and proper under the circumstances.




                                  (space left intentionally blank)




                                             Page 5 of6
Case 6:21-cv-00114-ACC-GJK Document 1-1 Filed 01/15/21 Page 6 of 6 PageID 11



                              DEMAND FOR JURY TRIAL

      23.   The Plaintiffs hereby demand a jury trial lor all claims so triable as of right.

DATED this'0 of November,2020.

                                   VASILAROS WAGNER



                                                        4,
                                   signed by Matthew W. McGovern, Esq., with
                                   permission ofSteven T. Vasilaros, Esq.
                                   Florida Bar Number: 41587
                                   STEVEN T. VASILAROS,ESQUIRE
                                   Florida Bar Number: 0456713
                                   JOSHUA J. WAGNER,ESQUIRE
                                   Florida Bar Number: 12209
                                   VASILAROS WAGNER
                                   721 Beville Road
                                   South Daytona, Florida 32119
                                   Phone: (386)777-7777
                                   Facsimile:(386)401-5450
                                   Service Email: pleadings@accidentfirm.com
                                   Attorneysfor Plaintiff




                                         Page 6 of6
